Order of the Supreme Court, New York County (Walter M. Schackman, J.), entered on or about August 25, 1989, which granted defendant’s motion for renewal and reargument of a prior motion by the plaintiff for an order directing defendant to deliver certain paintings to the "Ran*193dolph Post Defined Benefits Pension Plan” and, on reargument, denied the motion, is unanimously affirmed, without costs.
The IAS court did not abuse its discretion in granting reargument of a determination that it had misapprehended the fact that its prior order granting the motion would force the defendant to give up possession of paintings from the major part of the few marital assets not yet liquidated (Foley v Roche, 68 AD2d 558, 567). The status quo as to the paintings should be maintained pending a final determination of the parties’ rights (Monroe v Monroe, 108 AD2d 793, 794). Concur —Murphy, P. J., Ross, Milonas, Kassal and Rubin, JJ.